ACCEPTED
                                                                                                         02-15-00183-CV
                                                                                         SECOND COURT OF APPEALS
                                                                                                  FORT WORTH, TEXAS
                                                                                                   6/19/2015 8:57:32 AM
                                           360-535647-13                                               FILED
                                                                                                         DEBRA SPISAK
                                                                                         TARRANT COUNTY          CLERK
                                                                                         6/5/2015 5:10:29 PM
                                                                                        THOMAS A. WILDER
                                       NO. 360-535647-13                                   DISTRICT CLERK


 IN THE MATTER OF                                  §    IN THE DISTRICT COURT
                                                                                 FILED IN
 THE MARRIAGE OF                                   §                      2nd COURT OF APPEALS
                                                   §                       FORT WORTH, TEXAS
 FREDERIKC WILLIS DOBBINS                          §                      6/19/2015 8:57:32 AM
 AND                                               §       360th               DEBRA SPISAK
                                                                   JUDICIAL DISTRICT
 CASSANDRA LYNN DOBBINS                            §                              Clerk
                                                   §
 AND IN THE INTEREST OF                            §
 MONIKA N. DOBBINS, CHILD                          §    TARRANT COUNTY, TEXAS

                                     NOTICE OF APPEAL

         This Notice of Appeal is filed by Frederikc Willis Dobbins, Respondent, a party to this

proceeding who seeks to alter the trial court's judgment or other appealable order.

         1.     The trial court, cause number, and style of this case are as shown in the caption

above.

         2.     The judgment or order appealed from was signed on May 14th, 2015.

         3.     The deadline for filing Notice of Appeal is June 15th, 2015.

         4.     Frederikc Willis Dobbins desires to appeal from all portions of the judgment.

         5.     This appeal is being taken to the Second Court of Appeals.

         6.     This notice is being filed by Frederikc Willis Dobbins.

                                              Respectfully submitted,

                                              Duong Law Firm
                                              P.O. Box 816341
                                              Dallas, TX 75381
                                              Tel: (214) 390-0999
                                              Fax: (214) 390-0998
                                              Hanh@DuongLaw.net




Notice of Appeal - Page 1 of 2
                                           360-535647-13




                                              By:
                                                    Hanh H. Duong
                                                    State Bar No. 24012565
                                                    Attorney for Frederikc Willis Dobbins


                                       Certificate of Service

        I certify that a true copy of this Notice of Appeal was served in accordance with rule 9.5

of the Texas Rules of Appellate Procedure on each party or that party's lead counsel as follows:

        Party:                   Cassandra Lynn Preston fka Cassandra Lynn Dobbins
        Lead attorney:           Doug W. Wright
        Address of service:      4747 S. Hulen St. S. 100
        Method of service:       by e-service to dwright@galyen.com
        Date of service:         June 5th, 2015

        A copy of this notice is being filed with the appellate clerk in accordance with rule

25.1(e) of the Texas Rules of Appellate Procedure.




                                              Hanh H. Duong
                                              Attorney for Respondent/Appellant




Notice of Appeal - Page 2 of 2